Citation Nr: 0431341	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher evaluation of 
instability of the left knee, postoperative, which is 
currently evaluated as 30 percent disabling.

2.  Entitlement to assignment of a higher evaluation of 
residuals, resection, of the small intestine, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to service connection for back disorder as 
directly related to service or secondary to the service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
April 1963 to April 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in April 2003, and a 
substantive appeal was timely received in April 2003.  

In July 2003, the veteran testified at a Decision Review 
Officer hearing at the RO.  During the hearing, the veteran's 
representative clarified that the veteran is claiming a back 
disorder as directly related to service or secondary to the 
service-connected left knee disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

As a preliminary matter, the Board notes that records and 
letters from private medical doctors apparently were received 
in May 2004 and June 2004.  This evidence has not been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Under the circumstances, the Board 
may not properly proceed with appellate review until the new 
evidence has been reviewed by the RO. 

Additionally, the veteran in his October 2002 notice of 
disagreement, indicated that his service-connected intestine 
disorder increased in severity since the last VA examination 
in July 2002.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected small intestine 
disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
disability under applicable VA rating 
criteria.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record (to 
specifically include evidence received in 
May 2004 and June 2004) and determine if 
the benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




